UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of May2016 Commission File Number: 001-36073 ENZYMOTEC LTD. (Translation of registrant’s name into English) Sagi 2000 Industrial Area P.O. Box 6 Migdal Ha’Emeq 2310001, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS On May 19, 2016, Enzymotec Ltd. (NASDAQ: ENZY) (the “Company”) announced its financial results for the first quarter, ended March 31, 2016. A copy of the press release announcing the Company’s results is furnished as Exhibit99.1 to this Report of Foreign Private Issuer on Form6-K (“Form6-K”) and is incorporated herein by reference. The information in this Form6-K, including Exhibit 99.1, shall not be deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended, and shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EYZMOTEC LTD. Dated: May 19, 2016 By: /s/Oren Bryan Name:Oren Bryan Title:Chief Financial Officer EXHIBITINDEX The following exhibit is furnished as part of this Form6-K: Exhibit Description Press release dated May 19, 2016
